DETAILED ACTION
Response to Arguments
Applicant's arguments filed 10/25/21 have been fully considered but they are not persuasive. 
Regarding claim 1, Applicant argues first that the present application describes a die-last process for assembling the interposer (Remarks, p. 11), and that Yee describes a die-first process for assembling the interposer (Remarks, p. 12), and therefore the technology of Yee is “totally different from the technology of the present application” (Remarks, p. 12). The current application, primary reference Hu, and Yee all pertain to providing a multi-chip package substrate with communication between the chips embedded into the substrate (Spec, [0008]; Hu, col. 1, l. 66-67, col. 2, l. 1-4; Yee, [0055]-[0057]).  A difference in the method of assembling the respective package substrates would not have prevented a person of ordinary skill from understanding that the substance of each disclosure could be relevant in combination.  The rejection is maintained.
Applicant argues next that Gu does not teach various elements of the claim (fine pitch RDL, where the bridge is an active device) and therefore Gu is “totally different” and cannot teach “the active device being embedded in the intermediate dielectric layer, and the intermediate dielectric layer being thicker than the active device” (Remarks, p. 13). However, Gu is cited for the relative thickness of the intermediate dielectric layer surrounding an embedded bridge in a package substrate which provides lateral communication between semiconductor chips (See Office action dated 5/25/21, rejection of claim 1), and teaches elements of claim 1 in combination with the other cited references which would be combined for the reasons provided. The rejection is maintained. 
Applicant further argues that, according to Park, “the active device, the external terminal, and the semiconductor chip do not exist simultaneously”, and therefore Park cannot teach the claimed directional tapered shape of the first and second conductive vias, and further that the other references “in all their possible combinations” also fail to teach these limitations (Remarks, p. 14). However, Park is .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 1, 5-6, 8, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hu (U.S. Pat. 9543249) in view of Yee (U.S. PGPub 2017/0062383), Raorane (U.S. PGPub 2019/0311983), Gu (U.S. Pat. 9368450), and Park (U.S. PGPub 2016/0338202).
Regarding claim 1, Hu teaches an interposer with a semiconductor chip and an external terminal disposed on two opposing sides (Fig. 3), comprising: a first redistribution structure, wherein the semiconductor chip is disposed on and electrically connected to the first redistribution structure (RDL1, col. 2, l. 9-11); a second redistribution structure disposed over and electrically coupled to the first redistribution structure (RDL2, col. 2, l. 22-26); a dimension of a first conductive pattern of the first redistribution structure being less than that of a second conductive pattern of the second redistribution structure (col. 2, l. 22-26, 48-50), wherein the external terminal is disposed on and electrically connected to the second redistribution structure (Fig. 3, 55).
Hu does not explicitly teach an active device interposed between the first redistribution structure and the second redistribution structure, an active surface of the active device being in contact with the first redistribution structure and the active device being electrically coupled to the second redistribution structure through the first redistribution structure. 
Yee teaches a semiconductor package (Fig. 13), comprising a semiconductor device (1112) interposed between a first redistribution structure and a second redistribution structure (Fig. 13, 1108, 1114, [0055]), an active surface of the semiconductor device being in contact with the first redistribution structure ([0055], interposers 1112 and dies 1104 and 1102 are oriented face-to-face) and the 
Raorane teaches wherein an interposer die may include active components (102, [0039]) and comprises an active surface which faces semiconductor dies to which it is connected (Fig. 1, [0040]).
Gu teaches an interposer die embedded in an intermediate dielectric layer, the intermediate dielectric layer being thicker than the active device (Fig. 2, 206, 210, col. 5, l. 24-44). 
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Yee with Hu such that the device comprises an active device interposed between the first redistribution structure and the second redistribution structure, an active surface of the active device being in contact with the first redistribution structure and the active device being electrically coupled to the second redistribution structure through the first redistribution structure for the purpose of providing an increased number of electrical paths (Yee [0056]) by implementing an active interposer die (Raorane, [0039]) and providing vias which couple the interposer die to the redistribution structure (Gu, col. 7, l. 52-62).
The combination of Hu, Yee, Raorane, and Gu teaches wherein the first redistribution structure comprises a first conductive via connected to the first conductive pattern, and the second redistribution structure comprises a second conductive via connected to the second conductive pattern, wherein a dimension of the second conductive via is greater than that of the first conductive via (Hu, Fig. 3, col. 2, l. 21-23) but does not teach wherein the first redistribution via is tapered in a direction from the external terminal towards the active device and wherein the second redistribution via is tapered in a direction from the active device towards the semiconductor chip.

Therefore it is obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Park with Hu, Yee, Raorane, and Gu such that the first redistribution via is tapered in a direction from the external terminal towards the active device and wherein the second redistribution via is tapered in a direction from the active device towards the semiconductor chip for the purpose of forming the redistribution vias according to shapes known in the art (Park, [0103]).
Regarding claim 5, the combination of Hu, Yee, Raorane, Gu, and Park teaches wherein the semiconductor device comprises a plurality of conductive terminals distributed at the active surface and connected to the first conductive pattern of the first redistribution structure (Yee, Fig. 13, contacts visible at the active/top surface; compare Fig. 16, [0059], face-down structure has contacts on opposite side). It would have been obvious to a person having ordinary skill in the art to combine the teachings of Hu, Yee, Raorane, Gu, and Park for the reasons set forth in the rejection of claim 1.
Regarding claim 6, the combination of Hu, Yee, Raorane, Gu, and Park teaches wherein the semiconductor device comprises a rear surface opposite to the active surface and a through semiconductor via extending from the active surface to the rear surface (Yee, Fig. 13, [0056], “Interposers 1112 may have one or more through vias...”. It would have been obvious to a person having ordinary skill in the art to combine the teachings of Hu, Yee, Raorane, Gu, and Park for the reasons set forth in the rejection of claim 1.
Regarding claim 8, the combination of Hu, Yee, Raorane, Gu, and Park teaches wherein the intermediate dielectric layer is thicker than the first redistribution structure (Yee, Fig. 13). It would have been obvious to a person having ordinary skill in the art to combine the teachings of Hu, Yee, Raorane, Gu, and Park for the reasons set forth in the rejection of claim 1.
Regarding claim 21, the combination of Hu, Yee, Raorane, Gu, and Park teaches wherein the active device comprises a semiconductor circuit connected to the top semiconductor chip through the first redistribution structure (Raorane, [0039]; Yee, Fig. 13). It would have been obvious to a person having ordinary skill in the art to combine the teachings of Hu, Yee, Raorane, Gu, and Park for the reasons set forth in the rejection of claim 1.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hu (U.S. Pat. 9543249) in view of Yee (U.S. PGPub 2017/0062383), Raorane (U.S. PGPub 2019/0311983), Gu (U.S. Pat. 9368450), Park (U.S. PGPub 2016/0338202), and further in view of Teh (U.S. PGPub 2014/0159228).
Regarding claim 4, the combination of Hu, Yee, Raorane, Gu, and Park teaches wherein a sidewall of the active device is connected to the active surface of the active device (Yee, Fig. 13), and a conductive via extends along the sidewall of the active device to be in contact with the first conductive pattern of the first redistribution structure (Yee, Fig. 12, 1116) but does not explicitly teach wherein a portion of the second conductive pattern of the second redistribution structure extends along the sidewall of the active device to be in contact with the first conductive pattern of the first redistribution structure. 
Teh teaches wherein a portion of a second conductive pattern extends along a sidewall of a active device to be in contact with a first conductive pattern (Fig. 4G, 106, 114). 
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Teh with Hu, Yee, Raorane, Gu, and Park such that a portion of the second conductive pattern of the second redistribution structure extends along the sidewall of the active device to be in contact with the first conductive pattern of the first redistribution structure for the purpose of interconnecting the first and second RDLs (Fig. 13, [0055]) because the prior art teaches every element, a person of ordinary skill could have combined them as claimed and in 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIA SABUR whose telephone number is (571)270-7219. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALIA SABUR/Primary Examiner, Art Unit 2812